Judgment of conviction affirmed. AE concur, except Thompson, J., who dissents and votes for reversal on the law and dismissal of the indictment upon the ground that there is no legal proof in the case from which the jury could find a verdict of guüty of the crime charged; and Crosby, J., who dissents and votes for reversal on the facts and for a new trial on the ground that the guilt of the defendants was not proved beyond a reasonable doubt. (The judgment convicts defendants of the crime of criminaEy receiving stolen property.) Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.